DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9, 16-17, 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase "next to each other" in claims 8, 16, and 19 is relative, which renders the claim indefinite.  The term "next to each other" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Any dependent claim not specifically mentioned, has been included based on their dependencies.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-7, 10, 14, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Scharl et al. (US 20160171895 A1) (hereinafter Scharl) in view of Shafaat et al. (US 20170030734 A1) (hereinafter Shafaat) in further view of Adler et al. (US 20180061246 A1) (hereinafter Adler). As regards the individual claims:
Regarding claim 1, Scharl teaches a system comprising:
A visualization assistance system for providing visual assistance to flight crew on an ownship aircraft during flight, the visualization assistance system comprising (Scharl: ¶ 026; turn information in accordance with an illustrative embodiment may be displayed to an aircraft operator in an appropriate manner for the operator to turn the aircraft manually at a desired turn point) 
a controller configured by programming instructions on non-transient computer readable media, the controller configured by the programming instructions to: (Scharl: ¶¶ 102 - 103; instructions are in a functional form on persistent storage 908. These instructions may be loaded into memory 906 for execution by processor unit 904. The processes of the different embodiments may be performed by processor unit 904 using computer-implemented instructions, which may be located in a memory, such as memory 906. These instructions are referred to as program instructions) 
receive a designation of a target aircraft for the ownship aircraft to follow requiring execution of a turn by the ownship aircraft to join a track behind the target aircraft (Scharl: ¶ 045; interval management information 226 also may include one or more of information that identifies target aircraft 202, a route for target aircraft 202, an intercept point, an achieve-by point, or any other appropriate information for use by turn calculator 222 to generate turn information 224.) 
receive flight crew specified spacing information comprising (Scharl: ¶ 069; interval management information may be received onboard the aircraft in the form of digital data that is read by a turn calculator implemented in a data processing system onboard the aircraft. Alternatively, or in addition, the interval management information may be received as voice information by an operator onboard the aircraft and then entered into the turn calculator onboard the aircraft by the operator.) 
a minimum separation level to be maintained between the designated target aircraft and the ownship aircraft after completion by the ownship aircraft of a turn to join the track behind the target aircraft (Scharl: ¶ 008; Interval management information identifying a desired spacing between the aircraft and a target aircraft is received. Turn information is determined using a performance gain factor. The turn information 
Scharl does not explicitly teach:
predict an amount of travel for the ownship aircraft before commencing the turn that after completion joins the ownship aircraft at a joining point to the track behind the target aircraft and maintains the specified minimum separation level; however, Scharl does teach:
predict an amount of travel for the ownship aircraft before commencing the turn that after completion joins the ownship aircraft at a joining point to the track behind the target aircraft and maintains the specified minimum separation level (Scharl: ¶ 090; determining an estimated time of arrival at an achieve-by point assuming a turn point for the aircraft at the candidate turn point being evaluated (operation 802). For example, without limitation, the estimated time of arrival at the achieve-by point may be determined using a trajectory generator to predict the movement of the aircraft using aircraft state information and assuming a flight path with a turn at the candidate turn point.)
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art Scharl teaches the limitation based on the logic that calculating estimated time of arrival to the achieve-by-point before the aircraft arrives at the candidate turn point, as taught by Scharl, requires calculating the amount of travel before commencing the turn and summing it with the amount of spent traversing the S-turn path stretching travel. It would furthermore be 
Scharl does not explicitly teach:
and cause the predicted amount of travel to be graphically displayed on a flight deck display in the ownship aircraft for use by the flight crew when determining when to initiate the turn to join the track behind the target aircraft; however Shafaat does teach:
and cause the predicted amount of travel to be graphically displayed on a flight deck display in the ownship aircraft for use by the flight crew when determining when to initiate the turn to join the track behind the target aircraft. (Shafaat: ¶ 075; Start turn point indicator 414 may indicate a point on the turn path where the turn begins) (Shafaat: Fig. 007).

    PNG
    media_image1.png
    481
    611
    media_image1.png
    Greyscale

Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Scharl with the teachings of Shafaat based on a motivation to achieve a desired spacing between the aircraft and another aircraft in instances where controlling the speed of the aircraft alone may not do so (Shafaat: ¶ 028).
Regarding claim 3, as detailed above, Scharl as modified by Shafaat teach the invention as detailed with respect to claim 2. Scharl further teaches:
wherein the flight crew specified spacing information has a value that is greater than or equal to spacing information included in the ATC visual separation clearance message (Scharl: ¶ 069; interval management information may be received onboard the aircraft in the form of digital data that is read by a turn calculator implemented in a data processing system onboard the aircraft. Alternatively, or in addition, the interval management information may be received as voice information by an operator onboard the aircraft and then entered into the turn calculator onboard the aircraft by the operator.)
Regarding claim 5, as detailed above, Scharl as modified by Shafaat teach the invention as detailed with respect to claim 1. Shafaat further teaches:
wherein to cause the predicted amount of travel to be graphically displayed on a flight deck display (Shafaat: clm. 008; turn calculator configured to determine a turn path off of a planned route for an aircraft [and] a turn path indicator depicting the turn path relative to the planned route for the aircraft, wherein the planned route indicator and the turn path indicator have different indicator characteristics, and an aircraft position indicator indicating a position of the aircraft relative to the planned route for the aircraft and the turn path.) 
the controller is configured to cause the predicted amount of travel and a projected turn path to be graphically displayed on a flight deck display along with a graphical user interface (GUI) element representative of the target aircraft and a GUI element representative of the ownship aircraft (Shafaat: ¶ 009; The display generator is configured to display to an operator of the aircraft at the same time on a turn guidance display a planned route indicator, a turn path indicator, and an aircraft position indicator. The planned route indicator depicts the planned route for the aircraft. The turn path indicator depicts the turn path relative to the planned route for the aircraft. The planned route indicator and the turn path indicator have different indicator characteristics. The aircraft position indicator indicates a position of the aircraft relative to the planned route for the aircraft and the turn path) (Shafaat: Fig. 007)
Regarding claim 6, as detailed above, Scharl as modified by Shafaat teach the invention as detailed with respect to claim 1. Shafaat further teaches:
wherein to cause the predicted amount of travel to be graphically displayed, the controller is configured to cause a projected turn path to be graphically displayed. (Shafaat: ¶ 009; display generator is configured to display to an operator of the aircraft at the same time on a turn guidance display a planned route indicator, a turn path indicator, and an aircraft position indicator. The planned route indicator depicts the planned route for the aircraft. The turn path indicator depicts the turn path relative to the planned route for the aircraft) (Shafaat: Fig. 007 )
Regarding claim 7, as detailed above, Scharl as modified by Shafaat teach the invention as detailed with respect to claim 1. Shafaat further teaches:
wherein the amount of travel is expressed (Shafaat: ¶ 075; Start turn point indicator 414 may indicate a point on the turn path where the turn begins.) 
Neither Scharl nor Shafaat explicitly teach:
wherein the amount of travel is expressed in time or distance; however Scharl does teach:
in time or distance (Scharl: ¶ 082; a desired spacing provided as a distance may be transformed to a time-based representation based on the estimated ground speed of the target aircraft through the achieve-by point. The estimated ground speed of the target aircraft through the achieve-by point may be provided by the trajectory generator based on the intended flight path for the target aircraft.)
Consequently, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art Scharl has the teaching based on the logic that distance represented in Shafaat’s graphical representation could easily be converted to a time or displayed as a distance for display using Scharl’s teaching.
Regarding claim 10, Scharl teaches:
A processor implemented method in an aircraft for providing visual assistance to flight crew during flight, the method comprising (Scharl: clm. 001; A method of turning an aircraft for interval management)
receiving, by the processor, a designation of a target aircraft for an ownship aircraft to follow requiring execution of a turn by the ownship aircraft to join a track behind the target aircraft (Scharl: ¶ 045; interval management information 226 also may include one or more of information that identifies target aircraft 202, a route for target aircraft 202, an intercept point, an achieve-by point, or any other appropriate information for use by turn calculator 222 to generate turn information 224.) 
receiving, by the processor, flight crew specified spacing information comprising (Scharl: ¶ 069; interval management information may be received onboard the aircraft 
a minimum separation level to be maintained between the designated target aircraft and the ownship aircraft after completion by the ownship aircraft of a turn to join the track behind the target aircraft (Scharl: ¶ 008; Interval management information identifying a desired spacing between the aircraft and a target aircraft is received. Turn information is determined using a performance gain factor. The turn information identifies a turn point for the aircraft. The performance gain factor identifies a desired portion of achieving the desired spacing due to turning the aircraft at the turn point and a desired portion of achieving the desired spacing due to changing speed of the aircraft. The turn information is used to turn the aircraft at the turn point.)
Scharl does not explicitly teach:
predicting, by the processor, an amount of travel for the ownship aircraft before commencing the turn that after completion joins the ownship aircraft at a joining point to the track behind the target aircraft and maintains the specified minimum separation level; however, Scharl does teach:
predicting, by the processor, an amount of travel for the ownship aircraft before commencing the turn that after completion joins the ownship aircraft at a joining point to the track behind the target aircraft and maintains the specified minimum separation level (Scharl: ¶ 090; determining an estimated time of arrival at an achieve-by point assuming a turn point for the aircraft at the candidate turn point being evaluated 
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art Scharl teaches the limitation based on the logic that calculating estimated time of arrival to the achieve-by-point before the aircraft arrives at the candidate turn point, as taught by Scharl, requires calculating the amount of travel before commencing the turn and summing it with the amount of spent traversing the S-turn path stretching travel. It would furthermore be obvious to a person of ordinary skill in the art that determine estimated time of arrival encompasses first calculating the amount of travel.
and causing, by the processor, the predicted amount of travel to be graphically displayed on a flight deck display in the ownship aircraft for use by the flight crew when determining when to initiate the turn to join the track behind the target aircraft. (Shafaat: ¶ 075; Start turn point indicator 414 may indicate a point on the turn path where the turn begins) (Shafaat: Fig. 008).

    PNG
    media_image2.png
    466
    380
    media_image2.png
    Greyscale

Regarding claim 14, as detailed above, Scharl as modified by Shafaat teach the invention as detailed with respect to claim 10. Shafaat further teaches:
wherein causing the predicted amount of travel to be graphically displayed comprises causing a projected turn path to be graphically displayed (Shafaat: clm. 008; turn calculator configured to determine a turn path off of a planned route for an aircraft [and] a turn path indicator depicting the turn path relative to the planned route for the aircraft, wherein the planned route indicator and the turn path indicator have different indicator characteristics, and an aircraft position indicator indicating a position of the aircraft relative to the planned route for the aircraft and the turn path.) (Shafaat: ¶ 009; The display generator is configured to display to an operator of the aircraft at the same time on a turn guidance display a planned route indicator, a turn path indicator, and an 
Regarding claim 15, as detailed above, Scharl as modified by Shafaat teach the invention as detailed with respect to claim 10. Shafaat further teaches:
wherein the amount of travel is expressed (Shafaat: ¶ 075; Start turn point indicator 414 may indicate a point on the turn path where the turn begins.) 
Neither Scharl nor Shafaat explicitly teach:
wherein the amount of travel is expressed in time or distance.; however Scharl does teach:
in time or distance (Scharl: ¶ 082; a desired spacing provided as a distance may be transformed to a time-based representation based on the estimated ground speed of the target aircraft through the achieve-by point. The estimated ground speed of the target aircraft through the achieve-by point may be provided by the trajectory generator based on the intended flight path for the target aircraft.)
Consequently, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art Scharl has the teaching based on the logic that distance represented in Shafaat’s graphical representation could easily be converted to a time or distance for display using Scharl’s teaching.
Regarding claim 18, Scharl teaches:
Non-transitory computer readable media encoded with programming instructions configurable to cause a processor to perform a method, the method 
receiving a designation of a target aircraft for an ownship aircraft to follow requiring execution of a turn by the ownship aircraft to join a track behind the target aircraft (Scharl: ¶ 045; interval management information 226 also may include one or more of information that identifies target aircraft 202, a route for target aircraft 202, an intercept point, an achieve-by point, or any other appropriate information for use by turn calculator 222 to generate turn information) 
receiving flight crew specified spacing information comprising (Scharl: ¶ 069; interval management information may be received onboard the aircraft in the form of digital data that is read by a turn calculator implemented in a data processing system onboard the aircraft. Alternatively, or in addition, the interval management information may be received as voice information by an operator onboard the aircraft and then entered into the turn calculator onboard the aircraft by the operator.) 
a minimum separation level to be maintained between the designated target aircraft and the ownship aircraft after completion by the ownship aircraft of a turn to join the track behind the target aircraft (Scharl: ¶ 008; Interval management information identifying a desired spacing between the aircraft and a target aircraft is received. Turn information is determined using a performance gain factor. The turn information identifies a turn point for the aircraft. The performance gain factor identifies a desired portion of achieving the desired spacing due to turning the aircraft at the turn point and a desired portion of achieving the desired spacing due to changing speed of the aircraft. The turn information is used to turn the aircraft at the turn point)
Scharl does not explicitly teach:
predicting an amount of travel for the ownship aircraft before commencing the turn that after completion joins the ownship aircraft at a joining point to the track behind the target aircraft and maintains the specified minimum separation level;; however Scharl does teach:
predicting an amount of travel for the ownship aircraft before commencing the turn that after completion joins the ownship aircraft at a joining point to the track behind the target aircraft and maintains the specified minimum separation level (Scharl: ¶ 090; determining an estimated time of arrival at an achieve-by point assuming a turn point for the aircraft at the candidate turn point being evaluated (operation 802). For example, without limitation, the estimated time of arrival at the achieve-by point may be determined using a trajectory generator to predict the movement of the aircraft using aircraft state information and assuming a flight path with a turn at the candidate turn point.)
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art Scharl teaches the limitation based on the logic that calculating estimated time of arrival to the achieve-by-point before the aircraft arrives at the candidate turn point, as taught by Scharl, requires calculating the amount of travel before commencing the turn and summing it with the amount of spent traversing the S-turn path stretching travel. It would furthermore be obvious to a person of ordinary skill in the art that determine estimated time of arrival encompasses first calculating the amount of travel.
and causing the predicted amount of travel to be graphically displayed on a flight deck display in the ownship aircraft for use by the flight crew when determining 
Claims 2, 4, 11 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over Scharl in view of Shafaat in further view of Adler et al. (US 20180061246 A1) (hereinafter Adler). As regards the individual claims:
Regarding claim 2, as detailed above, Scharl as modified by Shafaat teach the invention as detailed with respect to claim 1; however, neither Scharl nor Shafaat explicitly teach:
wherein the designated target aircraft was communicated to the ownship aircraft via an ATC visual separation clearance message indicating a target aircraft for an ownship aircraft to follow; however, Adler does teach:
wherein the designated target aircraft was communicated to the ownship aircraft via an ATC visual separation clearance message indicating a target aircraft for an ownship aircraft to follow (Adler: ¶ 051; new flight path 140 may be based on spacing input 120 received from the ATC that indicates spacing requirements between the aircraft 100 and one or more other aircraft).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Scharl with the teachings of Adler based on a motivation to facilitate changes to the flight path of an aircraft as required to meet a longitudinal spacing requirements due to one or more separation standards in a way that minimizes fuel usage (Adler: ¶ 003 - 007).
Regarding claim 4, as detailed above, Scharl as modified by Shafaat teach the invention as detailed with respect to claim 1. Neither Scharl nor Shafaat explicitly teach:
predict the amount of travel
However, Adler teaches:
predict the amount of travel (Adler: ¶¶ 067 - 068; determine path stretching or compression for spacing and time-of-arrival control using sinusoidal or S-turn path stretching, constrained vectors path stretching (shallow angle off path, followed by shallow angle return to path, repeat as required), damped pseudo-random path variation, or curved segment shortening or lengthening [to] enhance safety or to reduce noise impacts. These modified paths are developed to remain within the relevant RNP procedure margins, including the consideration of ANP and any FTE budgets.) (Adler: ¶ 112; For a path length with a sinusoidal variation (arc length of sinusoidal path), and an arc length for 1 period of a sine path, first a slope for curve is determined as follows: dy/dx=A*(2π/P)*cos ((2π/P)*x).) 
using target aircraft trajectory data, ownship aircraft trajectory data and environmental conditions from ownship sensors or any other information source. (Adler: ¶ 075; The communication interface 252 also receives information from the ANSP/ATC spacing monitoring system 272 over a communication link 274, and the information may include distances between aircraft in flight and speeds as well as geographic locations of the aircraft. The communication interface 252 also receives information from other databases as well, such as a weather database 276 over a communication link).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Scharl as modified by Shafaat with the teachings of Adler based on a motivation to facilitate changes to the flight path of an aircraft as required to meet a longitudinal spacing requirements due to 
Regarding claim 11, as detailed above, Scharl as modified by Shafaat teach the invention as detailed with respect to claim 1. Neither Scharl nor Shafaat explicitly teach:
wherein the receiving a designation of a target aircraft for an ownship aircraft to follow comprises receiving the designation of a target aircraft via an ATC visual separation clearance message indicating a target aircraft for an ownship aircraft to follow; however Adler does teach:
wherein the receiving a designation of a target aircraft for an ownship aircraft to follow comprises receiving the designation of a target aircraft via an ATC visual separation clearance message indicating a target aircraft for an ownship aircraft to follow (Adler: ¶ 051; new flight path 140 may be based on spacing input 120 received from the ATC that indicates spacing requirements between the aircraft 100 and one or more other aircraft,).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Scharl as modified by Shafaat with the teachings of Adler based on a motivation to facilitate changes to the flight path of an aircraft as required to meet a longitudinal spacing requirements due to one or more separation standards in a way that minimizes fuel usage (Adler: ¶ 003 - 007).
Regarding claim 12, as detailed above, Scharl as modified by Shafaat as further modified by Adler teach the invention as detailed with respect to claim 11. Scharl further teaches:
wherein the flight crew specified spacing information has a value that is greater than or equal to spacing information included in the ATC visual separation clearance 
Regarding claim 13, as detailed above, Scharl as modified by Shafaat teach the invention as detailed with respect to claim 10. Neither Scharl nor Shafaat explicitly teach:
wherein predicting the amount of travel comprises predicting the amount of travel using target aircraft trajectory data, ownship aircraft trajectory data 
However, Adler teaches:
wherein predicting the amount of travel comprises predicting the amount of travel using target aircraft trajectory data, ownship aircraft trajectory data (Adler: ¶ 112; For a path length with a sinusoidal variation (arc length of sinusoidal path), and an arc length for 1 period of a sine path, first a slope for curve is determined as follows: dy/dx=A*(2π/P)*cos ((2π/P)*x).) (Adler: ¶¶ 067 - 068; determine path stretching or compression for spacing and time-of-arrival control using sinusoidal or S-turn path stretching, constrained vectors path stretching (shallow angle off path, followed by shallow angle return to path, repeat as required), damped pseudo-random path variation, or curved segment shortening or lengthening [to] enhance safety or to reduce noise impacts. These modified paths are developed to remain within the relevant RNP procedure margins, including the consideration of ANP and any FTE budgets.) 
and environmental conditions (Adler: ¶ 075; The communication interface 252 also receives information from the ANSP/ATC spacing monitoring system 272 over a 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Scharl as modified by Shafaat with the teachings of Adler based on a motivation to facilitate changes to the flight path of an aircraft as required to meet a longitudinal spacing requirements due to one or more separation standards in a way that minimizes fuel usage (Adler: ¶ 003 - 007).
Claims 8, 9, 16, 17, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Scharl in view of Shafaat in further view of Adler, in further view of Bushnell (EP 2555179 A2). As regards the individual claims:
Regarding claim 8, as detailed above, Scharl as modified by Shafaat teach the invention as detailed with respect to claim 1. Neither Scharl nor Shafaat explicitly teach:
calculate a travel time of the ownship aircraft to reach a point where both aircraft are next to each other if they continue along their current travel path; however Bushnell does teach:
calculate a travel time of the ownship aircraft to reach a point where both aircraft are next to each other if they continue along their current travel path (Bushnell: ¶¶ 209 - 214; collision avoidance module 806 includes the trajectory analysis function 902. The trajectory analysis function 902 can be configured to predict the flight path of the aircraft with respect to the flight paths of another traffic aircraft . . . the trajectory analysis function 902 can predict the expected flight path of each aircraft for which data 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Scharl as modified by Shafaat with the teachings of Bushnell based on a motivation to managing the separation between vehicles while maintaining ride quality, a desired passenger comfort level, a desired acceleration range, a desired response time and a desired turning speed (Bushnell: ¶ 007 - 009).
Scharl does not explicitly teach:
calculate the time it will take the ownship aircraft to make a turn to join a track behind the target aircraft; however Scharl does teach:
calculate the time it will take the ownship aircraft to make a turn to join a track behind the target aircraft (Scharl: ¶ 090; determining an estimated time of arrival at an achieve-by point assuming a turn point for the aircraft at the candidate turn point being evaluated (operation 802). For example, without limitation, the estimated time of arrival at the achieve-by point may be determined using a trajectory generator to predict the movement of the aircraft using aircraft state information and assuming a flight path with a turn at the candidate turn point.)
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art Scharl teaches the limitation based on the logic that calculating estimated time of arrival to the achieve-by-point before the aircraft arrives at the candidate turn point, as taught by Scharl, requires calculating the amount of travel before commencing the turn and summing it with the 
Scharl does not explicitly teach:
calculate the distance the target aircraft will travel during the time taken by the ownship aircraft to make the turn; however Scharl does teach:
calculate the distance the target aircraft will travel during the time taken by the ownship aircraft to make the turn (Scharl: ¶ 090; determining an estimated time of arrival at an achieve-by point assuming a turn point for the aircraft at the candidate turn point being evaluated (operation 802). For example, without limitation, the estimated time of arrival at the achieve-by point may be determined using a trajectory generator to predict the movement of the aircraft using aircraft state information and assuming a flight path with a turn at the candidate turn point.)
Similar to the logic above, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art that Scharl teaches the limitation based on the logic that calculating a flight plan modification that accounts for longitudinal spacing from the additional aircraft requires accounting for that other-aircraft’s future position.
receive the selected separation (Scharl: ¶ 069; interval management information may be received onboard the aircraft in the form of digital data that is read by a turn calculator implemented in a data processing system onboard the aircraft. Alternatively, or in addition, the interval management information may be received as voice information by an operator onboard the aircraft and then entered into the turn calculator onboard the aircraft by the operator.)
Scharl does not explicitly teach:
calculate the travel distance for the target aircraft that is needed to achieve the selected separation; however, Adler does teach:
calculate the travel distance for the target aircraft that is needed to achieve the selected separation (Adler: ¶ 067; track variation planning and update functions 214 may also determine path stretching or compression for spacing and time-of-arrival control using sinusoidal or S-turn path stretching, constrained vectors path stretching (shallow angle off path, followed by shallow angle return to path, repeat as required), damped pseudo-random path variation, or curved segment shortening or lengthening).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Scharl as modified by Scharl with the teachings of Adler based on a motivation to facilitate changes to the flight path of an aircraft as required to meet a longitudinal spacing requirements due to one or more separation standards in a way that minimizes fuel usage (Adler: ¶ 003 - 007).
Scharl does not explicitly teach:
and calculating the amount of travel for the ownship aircraft before commencing the turn; however Scharl does teach:
and calculating the amount of travel for the ownship aircraft before commencing the turn (Scharl: ¶ 090; determining an estimated time of arrival at an achieve-by point assuming a turn point for the aircraft at the candidate turn point being evaluated (operation 802). For example, without limitation, the estimated time of arrival at the achieve-by point may be determined using a trajectory generator to predict the 
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art Scharl has the teaching based on the logic that calculating the estimated time of arrival to the achieve-by-point before the aircraft arrives at the candidate turn point, as taught by Scharl, requires calculating the amount of travel before commencing the turn and summing it with the amount of spent traversing the S-turn path stretching travel.
Regarding claim 9, as detailed above, Scharl as modified by Shafaat as further modified by Bushnell as further modified by Adler teach the invention as detailed with respect to claim 8. Scharl does not explicitly teach:
wherein to calculate the amount of travel for the ownship aircraft before commencing the turn; however Scharl does teach:
wherein to calculate the amount of travel for the ownship aircraft before commencing the turn (Scharl: ¶ 090; determining an estimated time of arrival at an achieve-by point assuming a turn point for the aircraft at the candidate turn point being evaluated (operation 802). For example, without limitation, the estimated time of arrival at the achieve-by point may be determined using a trajectory generator to predict the movement of the aircraft using aircraft state information and assuming a flight path with a turn at the candidate turn point.)
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art Scharl teaches the limitation based on the logic that calculating estimated time of arrival to the achieve-by-point before the aircraft arrives at the candidate turn point, as taught by Scharl, requires 
Regarding claim 16, as detailed above, Scharl as modified by Shafaat teach the invention as detailed with respect to claim 10. Neither Scharl nor Shafaat explicitly teach:
calculating a travel time of the ownship aircraft to reach a point where both aircraft are next to each other if they continue along their current travel path; however, Bushnell teaches:
calculating a travel time of the ownship aircraft to reach a point where both aircraft are next to each other if they continue along their current travel path; (Bushnell: ¶¶ 209 - 214; collision avoidance module 806 includes the trajectory analysis function 902. The trajectory analysis function 902 can be configured to predict the flight path of the aircraft with respect to the flight paths of another traffic aircraft . . . the trajectory analysis function 902 can predict the expected flight path of each aircraft for which data has been provided. In addition, the path analysis function 902 can be configured to pass the predicted paths to the calculation function . . . [and can] predict[] that the traffic aircraft is within the separation perimeter at its closest approach point).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Scharl as modified by Shafaat with the teachings of Bushnell based on a motivation to managing the separation between vehicles while maintaining ride quality, a desired passenger comfort level, a desired acceleration range, a desired response time and a desired turning speed (Bushnell: ¶ 007 - 009).
Scharl further teaches:
calculating the time it will take the ownship aircraft to make a turn to join a track behind the target aircraft (Scharl: ¶¶ 082 - 084; desired spacing then may be added to the estimated time of arrival of the target aircraft [where] ground speed of the target aircraft through the achieve-by point may be provided by the trajectory generator based on the intended flight path for the target aircraft [which is modified] by multiplying the sum of the desired spacing and the estimated time of arrival of the target aircraft at the achieve-by point by the performance gain factor);
Neither Scharl nor Shafaat explicitly teach:
calculating the distance the target aircraft will travel during the time taken by the ownship aircraft to make the turn; however Adler does teach:
calculating the distance the target aircraft will travel during the time taken by the ownship aircraft to make the turn (Adler: ¶ 101; path modification may include a flight path stretch or a flight path compression within limitations of the RNP instrument flight procedure 128/134. An example flight path stretch can include determining a sinusoidal flight path for the aircraft 100 that lengthens the flight path 132 and increases the longitudinal spacing between the aircraft 100 and the one or more additional aircraft of the aircraft traffic).
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art Adler teaches the limitation based on the logic that calculating a flight plan modification that accounts for longitudinal spacing from the additional aircraft requires accounting for that other-aircraft’s future position.
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Scharl as modified by Shafaat with the teachings of Adler based on a motivation to facilitate changes to the flight path of an aircraft as required to meet a longitudinal spacing requirements due to one or more separation standards in a way that minimizes fuel usage (Adler: ¶ 003 - 007).
receiving the selected separation (Scharl: ¶ 069; interval management information may be received onboard the aircraft in the form of digital data that is read by a turn calculator implemented in a data processing system onboard the aircraft. Alternatively, or in addition, the interval management information may be received as voice information by an operator onboard the aircraft and then entered into the turn calculator onboard the aircraft by the operator.)
calculating the travel distance for the target aircraft that is needed to achieve the selected separation (Adler: ¶ 067; track variation planning and update functions 214 may also determine path stretching or compression for spacing and time-of-arrival control using sinusoidal or S-turn path stretching, constrained vectors path stretching (shallow angle off path, followed by shallow angle return to path, repeat as required), damped pseudo-random path variation, or curved segment shortening or lengthening)
and calculating the amount of travel for the ownship aircraft before commencing the turn (Scharl: ¶ 090; determining an estimated time of arrival at an achieve-by point assuming a turn point for the aircraft at the candidate turn point being evaluated (operation 802). For example, without limitation, the estimated time of arrival at the achieve-by point may be determined using a trajectory generator to predict the 
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art Scharl has the teaching based on the logic that calculating the estimated time of arrival to the achieve-by-point before the aircraft arrives at the candidate turn point, as taught by Scharl, requires calculating the amount of travel before commencing the turn and summing it with the amount of spent traversing the S-turn path stretching travel.
Regarding claim 17, as detailed above, Scharl as modified by Shafaat as further modified by Bushnell as further modified by Adler teach the invention as detailed with respect to claim 16. Scharl does not explicitly teach:
calculating the position where the ownship aircraft commences the turn; however, Scharl does teach:
calculating the position where the ownship aircraft commences the turn (Scharl: ¶ 090; determining an estimated time of arrival at an achieve-by point assuming a turn point for the aircraft at the candidate turn point being evaluated (operation 802). For example, without limitation, the estimated time of arrival at the achieve-by point may be determined using a trajectory generator to predict the movement of the aircraft using aircraft state information and assuming a flight path with a turn at the candidate turn point.)
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art Scharl teaches the limitation based on the logic that calculating estimated time of arrival to the achieve-by-point before the aircraft arrives at the candidate turn point, as taught by Scharl, requires 
and/or calculating the time to the position where the ownship aircraft commences the turn (Scharl: ¶ 082; a desired spacing provided as a distance may be transformed to a time-based representation based on the estimated ground speed of the target aircraft through the achieve-by point. The estimated ground speed of the target aircraft through the achieve-by point may be provided by the trajectory generator based on the intended flight path for the target aircraft.)
Regarding claim 19, as detailed above, Scharl as modified by Shafaat teach the invention as detailed with respect to claim 18. Scharl further teaches:
The non-transitory computer readable media of claim 18, wherein predicting an amount of travel for the ownship aircraft before commencing the turn comprises (Scharl: ¶ 103; program code in the different embodiments may be embodied on different physical or computer readable storage media, such as memory 906 or persistent storage 908) 
Scharl does not explicitly teach:
calculating a travel time of the ownship aircraft to reach a point where both aircraft are next to each other if they continue along their current travel path; however, Bushnell does teach:
calculating a travel time of the ownship aircraft to reach a point where both aircraft are next to each other if they continue along their current travel path; (Bushnell: ¶¶ 209 - 214; collision avoidance module 806 includes the trajectory analysis function 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Scharl as modified by Shafaat with the teachings of Bushnell based on a motivation to managing the separation between vehicles while maintaining ride quality, a desired passenger comfort level, a desired acceleration range, a desired response time and a desired turning speed (Bushnell: ¶ 007 - 009).
Scharl does not explicitly teach:
calculating the time it will take the ownship aircraft to make a turn to join a track behind the target aircraft; however Scharl does teach:
calculating the time it will take the ownship aircraft to make a turn to join a track behind the target aircraft (Scharl: ¶ 090; determining an estimated time of arrival at an achieve-by point assuming a turn point for the aircraft at the candidate turn point being evaluated (operation 802). For example, without limitation, the estimated time of arrival at the achieve-by point may be determined using a trajectory generator to predict the movement of the aircraft using aircraft state information and assuming a flight path with a turn at the candidate turn point.)
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art Scharl teaches the limitation 
Scharl does not explicitly teach calculating the distance the target aircraft will travel during the time taken by the ownship aircraft to make the turn; however, Adler does teach:
calculating the distance the target aircraft will travel during the time taken by the ownship aircraft to make the turn (Adler: ¶ 101; path modification may include a flight path stretch or a flight path compression within limitations of the RNP instrument flight procedure 128/134. An example flight path stretch can include determining a sinusoidal flight path for the aircraft 100 that lengthens the flight path 132 and increases the longitudinal spacing between the aircraft 100 and the one or more additional aircraft of the aircraft traffic).
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art Adler teaches the limitation based on the logic that calculating a flight plan modification that accounts for longitudinal spacing from the additional aircraft requires accounting for that other-aircraft’s future position.
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Scharl as modified by Shafaat with the teachings of Adler based on a motivation to facilitate changes to the 
Scharl further teaches:
receiving the selected separation (Scharl: ¶ 069; interval management information may be received onboard the aircraft in the form of digital data that is read by a turn calculator implemented in a data processing system onboard the aircraft. Alternatively, or in addition, the interval management information may be received as voice information by an operator onboard the aircraft and then entered into the turn calculator onboard the aircraft by the operator)
calculating the travel distance for the target aircraft that is needed to achieve the selected separation (Adler: ¶ 067; track variation planning and update functions 214 may also determine path stretching or compression for spacing and time-of-arrival control using sinusoidal or S-turn path stretching, constrained vectors path stretching (shallow angle off path, followed by shallow angle return to path, repeat as required), damped pseudo-random path variation, or curved segment shortening or lengthening)
Scharl does not explicitly teach:
and calculating the amount of travel for the ownship aircraft before commencing the turn; however Scharl does teach:
and calculating the amount of travel for the ownship aircraft before commencing the turn (Scharl: ¶ 090; determining an estimated time of arrival at an achieve-by point assuming a turn point for the aircraft at the candidate turn point being evaluated (operation 802). For example, without limitation, the estimated time of arrival at the achieve-by point may be determined using a trajectory generator to predict the 
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art Scharl has the teaching based on the logic that calculating the estimated time of arrival to the achieve-by-point before the aircraft arrives at the candidate turn point, as taught by Scharl, requires calculating the amount of travel before commencing the turn and summing it with the amount of spent traversing the S-turn path stretching travel.
Regarding claim 20, as detailed above, Scharl as modified by Shafaat as further modified by as Bushnell further modified by Adler teach the invention as detailed with respect to claim 19. Scharl further teaches:
calculating the position where the ownship aircraft commences the turn (Scharl: ¶ 090; determining an estimated time of arrival at an achieve-by point assuming a turn point for the aircraft at the candidate turn point being evaluated (operation 802). For example, without limitation, the estimated time of arrival at the achieve-by point may be determined using a trajectory generator to predict the movement of the aircraft using aircraft state information and assuming a flight path with a turn at the candidate turn point.)
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art Scharl teaches the limitation based on the logic that calculating estimated time of arrival to the achieve-by-point before the aircraft arrives at the candidate turn point, as taught by Scharl, requires calculating the amount of travel before commencing the turn and summing it with the amount of spent traversing the S-turn path stretching travel. It would furthermore be 
and/or calculating the time to the position where the ownship aircraft commences the turn (Scharl: ¶ 082; a desired spacing provided as a distance may be transformed to a time-based representation based on the estimated ground speed of the target aircraft through the achieve-by point. The estimated ground speed of the target aircraft through the achieve-by point may be provided by the trajectory generator based on the intended flight path for the target aircraft.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Gutierrez-Castaneda (US 20090177342 A1) which discloses a method of applying a "Heading Then Merge Behind" guidance directive by incorporating a directive, activation by the pilot of the flight plan incorporating the directive, so that the directive is executed automatically by the flight management system while following the trajectory of the flight plan incorporating the directive.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached on Monday - Thursday 8:30 - 18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-272-1206.


/C.P./               Examiner, Art Unit 3663                                                                                                                                                                                         
                                                                                                                                                                              
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663